This is an action to foreclose a mortgage executed by Matthew O'Reilly and wife to the plaintiff on the 23d day of July, 1859. The defendant claims that the mortgage is no lien upon the premises described, on the ground that the lien of the mortgage was cut off and is barred, by the filing of a notice of lispendens, in an action commenced by one Edson, for the foreclosure of a prior mortgage, and decree of sale and a purchase by the defendant's intestate under such decree.
The plaintiff received his mortgage on the 23d day of July, 1859, between the hours of two and four o'clock P.M., *Page 106 
and the same was put upon record at five o'clock P.M. of that day.
In the Edson suit, the summons and complaint, together with a notice of pendency of the suit, were filed on the same day, at 12½ P.M., in the clerk's office of Albany county, and copies of the same were delivered to the sheriff for service, within an hour thereafter. They were actually served on the defendant on the 25th day of July, 1859. If the notice of pendency was legally filed, before the service of summons, then the plaintiff is to be deemed a subsequent purchaser, his claim is barred by the foreclosure of the Edson mortgage, the defendant's intestate obtained a perfect title under the Edson foreclosure, and the present action cannot be maintained. If it was not legally so filed, then the plaintiff's mortgage is a lien and the present action is maintainable.
The court below were of the opinion that the notice of pendency could not be filed until the summons had been served, that the plaintiff was not foreclosed by the proceedings in the Edson suit, and that his mortgage was a lien upon the premises.
Originally, and prior to the passage of any statute, the pendency of an action in equity was, of itself, notice to all parties who had any interest in it, or in the subject matter of the controversy. (Hayden v. Bachlin, 9 Paige, 513.)
The statute of 1823 (p. 213, § 11) provided that the filing of such bill should not be deemed constructive notice, unless the complainant should file a notice with the clerk of the county in which the land should be situated, containing certain statements, which were pointed out. The time of such filing was not prescribed.
The next enactment of which I am aware, upon this subject, is in the Revised Statutes, and is as follows (1 R.S., 174, § 43): "To render the filing of a bill, in chancery constructive notice to a purchaser of real estate, it shall be the duty of the complainant to file with the clerk of the county in which the lands to be affected by such constructive notice are situated, a notice of the pendency of such suit in chancery, setting forth the title," c. *Page 107 
Actions in the Court of Chancery were at this time commenced by the filing of a bill of complaint with the register or clerk, the issuing of a subpœna ad respondendum and the service of the same upon the defendant. In certain cases, where the defendant was absent from the State, or had absconded, it was provided that the action might be commenced by publication, under the order of the court. (1 R.S., supra, 9 Paige, supra.)
By the Code of 1848 all former modes of practice were abolished, the distinction between proceedings in chancery and in courts of law was declared to be at an end (§§ 69, 106), and all actions were to be commenced by the service of a copy of the summons and complaint. It was also provided by section 111, that "in an action affecting the title to real property, the plaintiff, at any time after the commencement thereof, may file with the clerk of each county in which the property is situated, a notice of the pendency of the action, containing," c.
Except for the purpose of saving the running of the statute of limitations, an action was not deemed to be commenced, until the service of the summons upon the defendant. (§§ 106, 79.)
In 1849 the Code was amended by providing that actions might be commenced by the service of a summons; that the complaint need not be served at the same time, but that the summons might contain a notice where it would be filed at a future day. (§§ 127, 128, 130.) It also provided that, "in an action affecting the title to real property, the plaintiff, at the time of commencing the action, or at any time afterward, may file with the clerk of the county a notice of the pendency of suit," c. (§ 132.)
Section 79 of the Code of 1848 was made § 99 of the Code of 1849, and was amended in one particular, which, it is claimed, gives aid in ascertaining the result we are endeavoring to reach. By the Code of 1848, this section provided that, for the purpose of saving the running of the statute of limitations, an action should not be deemed to be commenced, unless it appeared that the summons was delivered to the *Page 108 
sheriff, with intent that it be actually served. By § 99 of the Code of 1849, it was provided that an action shall be deemed commenced, for all purposes, at the time the complaint is verified, provided that the summons be delivered to the sheriff within the next five days, and be followed by actual service thereof on the defendants.
In 1851 the Code was again amended in two particulars, affecting the construction of the present statute. First, it restored the former provision that an attempt to serve a summons was to be deemed the commencement of an action, for the purpose only of avoiding the running of the statute, and not for other purposes, as was provided by the Code of 1849. (§ 99.) Secondly, it provided that, in an action affecting the title to real property, the plaintiff, at the time of filing the complaint, might file a notice of pendency (§ 132), while, in each of the former Codes, the language used was, that the notice might be filed at the time of commencing the action.
In 1858 this section (132) was again amended by adding to it the words, "and any person whose conveyance or incumbrance is subsequently executed or subsequently recorded, shall be deemed a subsequent purchaser or incumbrancer, and shall be bound by all proceedings taken after the filing of such notice, to the same extent as if he were a party to the action." (Laws of 1858, pp. 491, 492.)
This reference to the statute shows a clear understanding on the part of the legislature of what they were doing, and of the effect of their enactments.
The Revised Statutes did not specify whether the notice could be filed before the service of the sub. ad resp., but said, by implication, that it must be after the filing of the bill. This was a restriction upon the former practice. (9 Paige, supra.) The Code of 1848 provided that the notice of pendency might be filed at any time after the commencement of the action, and provided that an action could only be commenced by the service of summons upon the defendant. The Code of 1849 provided that the notice might be filed at the time of the commencement of the action, or at any time afterward, and provided, further, that an action should be *Page 109 
deemed to be commenced when the summons should be placed in the hands of the sheriff for service. It is specified in the Code of 1848, and in that of 1849, in the same identical language, that the time of filing the notice is to be governed by the commencement of the action. But, in the enactment of 1851, different words were used, as indicating the period, to wit: "The filing of the complaint." So marked a change cannot be disregarded, especially when it corresponds with that other provision of the Code enacted at the same time, that the filing of the complaint and the service of the summons may be at different times, and that the complaint might be filed before the process was served, or after, at the choice of the plaintiff.
It is evident that the legislature intended to prescribe a different time, or a different occurrence, as the regulating point for filing the notice. The commencement of the action was a period distinct and easily ascertained, and, in the amendments prior to 1851, as well as in that act itself, they leave no room for doubt as to what shall be the point of time at which an action is to be deemed commenced. The legislature then make new provisions respecting the filing of a complaint, and say that the time for filing the notice of pendency shall thereafter be governed by the time of such filing of the complaint, and in legal effect, instead of the time of commencing the action. This was also a simple distinct period, easily ascertained, and might fairly commend itself to the preference of the legislature. I think no sound rule of construction would justify us in giving to the language any other than its plain and evident meaning. The provision already quoted, from the amendment of 1858, is important, as defining the precise position of the subsequent purchaser or incumbrancer. Every person receiving or recording his conveyance, after the filing of such notice, is deemed a subsequent purchaser or incumbrancer; he stands in the same position as if he had actually purchased the land, or actually received his incumbrance, after the filing of such notice, whatever the fact may be, and he is bound by such proceedings to the same extent as if he were a party to the action; that is, he is entirely *Page 110 
foreclosed and barred of all rights in the subject matter of the controversy.
All future questions upon the point under consideration are disposed of by the amendment to section 132, made in 1862, which enacts that, for the purposes of this section, an action shall be deemed to be pending from the time of filing such notice. The question before us is, however, none the less important to the parties concerned, and I have, therefore, given it a careful consideration.
The judgment should be reversed.